Citation Nr: 0706749	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-00 663	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUES

1.	Entitlement to an initial compensable rating for bruxism 
from October 2000 to September 2005.

2.	Entitlement to an increased rating for bruxism, 
currently evaluated as       10% disabling since October 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 2001 rating action that 
granted service connection for bruxism and assigned an 
initial noncompensable rating therefor from October 2000.  
Because the claim for an initial compensable rating involves 
a request for a higher rating following the initial grant of 
service connection, the Board has characterized that claim in 
light of the distinction noted by the U.S. Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  

In May 2002, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In March 2003, the 
veteran testified at a Board hearing before a Veterans Law 
Judge (VLJ) at the RO.  Transcripts of the hearings are of 
record.

In September 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  

By rating action of November 2005, the RO increased the 
rating of the veteran's bruxism to 10% from October 2005; the 
matter of a rating in excess of the currently-assigned 10% 
remains for appellate consideration.  

In March 2006, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	From October 2000 to September 2005, the veteran's 
bruxism was manifested by inter-incisal range of motion 
of the temporomandibular articulation greater than 40 
mm., and a range of lateral excursion of the 
temporomandibular articulation greater than 4 mm.; all 
upper and lower teeth on 1 side, or all lower or upper 
anterior teeth were not missing.

3.	Since October 2005, the veteran's bruxism has been 
manifested inter-incisal range of motion of the 
temporomandibular articulation to 39 mm.; either all 
upper and lower anterior or posterior teeth are not 
missing.


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for 
bruxism from October 2000 to September 2005 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.150, 
Diagnostic Codes 9905, 9913 (2006).

2.	The criteria for a rating in excess of the currently-
assigned 10% for bruxism since October 2005 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7,  4.1150, 
Diagnostic Codes 9905, 9913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

January and August 2004 and April 2006 post-rating RO letters 
collectively notified the veteran and his representative of 
the VA's responsibilities to notify and assist him in his 
claims, as well as of what was need to establish entitlement 
to a higher rating (evidence showing that the condition had 
worsened).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The aforementioned letters also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get. Additionally, the August 2004 RO letter 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  The Board finds 
that these letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the November 2001 rating action that initially 
granted service connection.  However, the Board finds that 
the delay in issuing the 38 U.S.C.A. § 5103(a) notice did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO development and 
the Board remands, comprehensive documentation, identified 
below, has been associated with the claims folder and 
considered in evaluating the veteran's appeal.  After the 
issuance of the RO's 2004 and 2006 notice letters and 
additional opportunities to provide information and/or 
evidence pertinent to the claims under consideration, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in November 2005 and September 2006 (as 
reflected in the Supplemental Statements of the Case 
(SSOCs)).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the January 2002 
SOC and the November 2005 SSOC, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned, and such notice was provided in an April 2006 RO 
letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
available post-service VA and private medical records through 
2005.  In January 2001, August 2002, and October 2005, the 
veteran was afforded comprehensive VA examinations, reports 
of which are of record.  Transcripts of the veteran's May 
2002 RO and March 2003 Board hearings also have been 
associated with the claims folder.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Under DC 9905, a 10% rating requires limitation of inter-
incisal range of motion of the temporomandibular articulation 
from 31 to 40 mm.  A 20% rating requires limitation from 21 
to 30 mm.  A 30% rating requires limitation from 11 to 20 mm.  
A 40% rating requires limitation from 0 to 10 mm.  A 10% 
rating is also available for limitation of the range of 
lateral excursion of the temporomandibular articulation from 
0 to 4 mm.  Ratings for limited inter-incisal movement may 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150.  

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Under DC 9913, a 0% rating is warranted for loss of teeth due 
to loss of substance of the body of the maxilla or mandible, 
without loss of continuity, where the loss of the masticatory 
surface can be restored by a suitable prosthesis.  
Compensable ratings require that the lost masticatory surface 
cannot be restored by a suitable prosthesis.  A 10% rating 
requires either that all upper and lower teeth on 1 side be 
missing, or that all lower or upper anterior teeth be 
missing.  A 20% rating requires that either all upper and 
lower anterior or posterior teeth be missing.  A 30% rating 
requires the loss of either all upper or lower teeth.  A 40% 
rating requires the loss of all teeth.  These ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150. 

Considering the available evidence in light of the criteria 
of DCs 9905 and 9913, the Board finds that limitation of 
inter-incisal range of motion of the temporomandibular 
articulation from 31 to 40 mm., limitation of the range of 
lateral excursion of the temporomandibular articulation from 
0 to 4 mm., or the loss of all upper and lower teeth on 1 
side or all lower or upper anterior teeth was not shown at 
any time from the initial October 2000 grant of service 
connection for bruxism through September 2005.  Neither does 
the evidence during this period show any lost masticatory 
surface that could not be restored by a suitable prosthesis.  

Private records of D.D., D.D.S., show dental treatment of the 
veteran from 1984, and most recently in 2002.

On January 2001 VA dental examination, the veteran reported 
that he had an old inclined bite plane hard anterior night 
guard that he did not wear, and that he had no difficulty in 
mastication of any food, and he denied any functional 
impairment.  On examination, there was no crepitus, popping, 
or clicking noted in either temporomandibular joint (TMJ), 
and only teeth #1, 16, 17, and 32 were missing, with all 
remaining teeth present and in good restorative condition.  
Inter-incisal range of motion appeared normal, with a maximum 
inter-incisal opening of        41.5 mm., and lateral 
excursion movement from 0 to 9 mm. on the right and to         
8 mm. on the left.  Moreover, there was no bone loss in the 
maxilla, mandible, or hard palate, and the veteran required 
no prosthesis.  X-rays revealed no evidence of TMJ pathology, 
with both condylar heads and disk areas appearing normal, and 
normal alveolar bone support.  

At the May 2002 RO hearing, the veteran testified about the 
extent and degree of severity of his bruxism, and how it 
impaired him functionally.  

August 2002 VA dental examination showed no observable 
functional impairment due to loss of motion, and no 
masticatory function loss.  With respect to missing teeth and 
the need for a prosthesis, only the 3rd molars (wisdom teeth) 
had been extracted, and the examiner opined that no 
replacements were needed.  No limitation of lateral or inter-
incisal ranges of motion was shown, with inter-incisal motion 
shown from 0 to 45 mm., and right and left lateral excursion 
from 0 to 10 and 0 to 12 mm., respectively.  The dento-
alveolar bone levels and condyles were normal.  The muscles 
of mastication were supple and non-tender (normal).  

At the March 2003 Board hearing, the veteran testified about 
the extent and degree of severity of his bruxism, and how it 
impaired him functionally.  He stated that he had problems 
eating certain things due to jaw pain, but had not lost time 
from work due to the disability.

August 2003 VA X-rays revealed minor to moderate generalized 
periodontal bone loss, more pronounced in the maxillary arch.  
There was also intercrestal blunting.  Intraoral examination 
showed intact restorations.    

Clearly, the findings from 2000 to 2003 provide no basis for 
more than the initial assigned noncompensable rating for 
bruxism prior to October 2005 under either DC 9905 or 9913.  
There simply is no evidence of the pathology required for a 
10% rating, noted above.

The first showing of pathology warranting a 10% rating for 
bruxism was that shown on October 2005 VA dental examination, 
when a maximal incisal opening of         39 mm. was 
objectively demonstrated.  However, that October 2005 
pathology does not warrant a rating in excess of the 
currently-assigned 10%, inasmuch as pathology required for a 
20% rating is not shown: limitation of inter-incisal range of 
motion of the temporomandibular articulation from 21 to 30 
mm., or the loss of either all upper and lower anterior or 
posterior teeth.  The 2005 VA examination findings indicated 
that only teeth #1, 16, 17, and 32 were missing, and all 
molar teeth were crowned, except teeth #2 and 31.  There were 
no significant radiographic abnormalities.  The diagnoses 
were general attrition and myofascial pain dysfunction, 
secondary to parafunctional bruxism habit.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claims for an initial compensable rating for bruxism from 
October 2000 to September 2005, and a rating in excess of the 
currently-assigned 10% from October 2005 must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,   1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bruxism from October 2000 
to September 2005 is denied.  A rating in excess of the 
currently-assigned 10% for bruxism since October 2005 is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


